Case 6:18-cv-01779-GAP-KRS Document 7 Filed 11/05/18 Page 1 of 1 Page|D 92

§

f#;FLORlDA BEVERAGE CORPORATION

 

 

 

 

 

 

 

 

RETURN OF SERVlCE
UNITED STATES DlSTRlCT_COllBJ`_llDBj:HE_MJJlDl.EDlSIRlCT OF FLORIDA
TIFFANY TOTH GRAYj, ALYSSA NOBRIGA; CARISSA ROSARIO; HEATHER RAE YOUNG; KIMBERLY COZZENS; LINA
PLAINTIFF POSADA; JAIME EDMON DSON LONGORIA; LUCY PINDER; AND CLAUDlA SAMPEDRO; et seq_
vs,
FLORIDA BEVERAGE CORPORATION D/B/A RACHEL‘S NORTH MEN'S CLUB AND STEAKHOUSE D/B/A RACHEL'S NORTH
DEFENDANT D/B/A RACHEL‘S CASSELBERRY, ET AL,
FLORlDA BEVERAGE CORPORATION D/B/A RACHEL'S NORTH MEN'S CLUB AND STEAKHOUSE D/B/A
DEFENDANT TO BE SERVED; RACHEL'S NORTH D/B/A RACHEL'S CASSELBERRY
CASE NO
6:l 8-OV-l 779-ORL- TVPE OF PROCESS: SUMMONS & COMPbAINT
3l-KRS
DlVlSlON
l received this process on the 10/30/2018 at 4:42 PM
l (x) served ( ) not served the within named defendant
ON DATE/TlME: 10/31/2018 11:20:00 AM AT ADDRESS WHERE C/O LAWRENCE WALTERS, REGISTERED
SERVED AGENT
(OR ATTEMPTED)
195 WEST PINE AVENUE
LONGWOOD, FL 32750
(x) CORPORATE, LLC, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVlCE: By delivering a true copy of the process with the date and hour
as ADMINISTRATOR TO LAWRENCE
of service endorsed by me and a copy ofthe complaint to: LISA BROWN WALTERS (R-A~)
of said entity
( ) In absence of the president, vice-president` other head ot‘the corporation, cashier, treasurer, secretary, general manager, director, officer or business agent
residing in the state as defined by F S 48 08|.
( ) For failure of the Registered Agent to be his/her designated place for service pursuant to 48.09| and by serving the above named person as employee ofsaid

corporation at the corporation's place of business

COMMENTS:

l hereby certify thatl am over the age of 18, l am not a party to this action and have no interest in the process being served, and l am a Certit'led Process Server or Special Process
Server in good standing in thejudicial circuit/county in which the process was served, and/or am otherwise duly authorized to have served process in thejurisdiction where

 
 
  

Notary Not Required Pursuant to FS 92 525

 

 

Process Scrvel 3 f`l`l ` ` ` ?l:){
Certified Process . rv_ei' CPS # 476

 

